Title: To George Washington from Jacob Read, 13 August 1784
From: Read, Jacob
To: Washington, George

 

Sir
Annapolis [Md.] 13th August 1784

This days post brought me your favour of the 11th, which I have the pleasure of Answering from Annapolis—having been prevented leaving Maryland by a Variety of Occurrencees in the last Week—I think however I Shall at all events get away in the Course of the next week & probably So early as to Compleat my Journey to Philadelphia.
I thank you for your Opinions, they Concur perfectly with my own Sentiments on those Subjects and I am Sorry to add there is too much truth in your Observation on the Management of our Affairs—Let the Blame fall where it ought, on those whose Attachment to State Views, State Interests & State prejudices is so great as to render them eternally opposed to every Measure that Can be divised for the public good.
The evil is not however as yet intirely incurable. I hope and trust the Next Congress will be more wise & be able to avert the Mischiefs, that appear to me to threaten the Union—If that Cannot be done we must look about & see if some more Efficient form of Government Cannot be divised—I have long entertained my doubts of the present form even if the States were all disposed to be honest & am sorry to say such a Conclusion wou’d however be against premises, I will determine nothing Rashly, & hope for the best. my most strenuous endeavours shall not be wanting to secure the peace & stability of the federal Union & the government as long as it is possible but I own I shall not hesitate to join in attempting another When I see from experience that we have instituted is not adequate to the purposes for which it was ordained—Congress either Has too little, or too much power. to be respected they must be enabled to enforce an Obedience to their Ordinances—else why the Farce of Enacting what no State is bound to Execute. If this is denied Congress is I think an Unnecessary & useless Burden & shoud not hold from the Individual States a great many powers, which they Cant exercise & had better be Remitted to the Individual Sovereignties—of this more at another time—I ask Your Excellencies pardon for so long trespassing on your patience at this time without treating the subject more Copiously & Conclusively.

Col. Hy Laurens is arrived at New York in 7 weeks from London & brings advices that the King & Ministry of great Britain are very favourably disposed towards the U/S & wish to have a liberal Commercial treaty.
The Marquis de la Fayettee came to Philadelphia on the 9th Inst. advices from our Ministers abroad by his hands were by him delivered to Mr Mifflin at N. York & are not yet come to hand.
What think You of the State of New York undertaking to hold a Treaty of its own Authority with the Six Nations in defiance of our Resolves and the Clause of the Confederation Restricting the Individual States—The Governour is actually now at Albany for the purpose—Such a Step will Render all our Endeavours abortive & be attended with worse Consequences with Respect to the Indians than almost any other that State Cou’d take—tis said to be under an express Law of the State—If this Conduct is to be pursued our Commissioners are Rendered useless.
As long as the Savages believe there are distinct Independent & perhaps Jealous powers to treat with them they will Certainly avail themselves of the Circumstance much to the disadvantage of the Union—New York has taken no Steps with Regard to the Troops Required for Garrisoning the N. Western frontier.
I beg my best Respects to your Lady & that you will always believe me to be with the greatest Regard & most perfect Esteem Sir Your Excellency’s most obliged & most obedient Servant

Jacob Read


P.S. The Committee of the States is broken up, the Members from the Eastern States & from New Jersey having gone off on Wednesday in a most extraordinary manner.

